SULLIVAN, Judge
(concurring in the result):
I would affirm the conviction even without the challenged hearsay statements. Appellant’s sworn voluntary confession was sufficiently corroborated by his admitted presence at the scene of the incident that night and by his daughter’s agitated demeanor the morning after the incident. Mil.R.Evid. 304(g), Manual for Courts-Martial, United States, 1969 (Revised edition); United States v. Yeoman, 25 M.J. 1 (C.M.A.1987). In any event, this girl victim was under a gun threat by her father when she made the statement to Mr. McGee. Mil.R.Evid. 803(2).